DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Note
This Office Action is in response to amendment filed 01/04/2022, where claims 1, 3, 4, 6, 8, 9, 11, 13, and 14 are amended; and claims 1-15 are currently pending.

Response to Arguments
Applicant’s arguments, see pg. 5, filed on 01/04/2022, with respect to previous objection of the drawings have been fully considered and are persuasive in view of the amendment.  As such, the objection of the drawings has been withdrawn.

Applicant’s arguments, see pg. 5, with respect to previous rejection of claims 1-15 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, have been 

Applicant’s arguments, see pg. 5, with respect to previous rejection of claims 3-5, 8, 9, 13, and 14 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive in view of the amendment for claims 3, 4, 8, 9, 13, and 14.  As such, the rejection of claims 3, 4, 8, 9, 13, and 14 has been withdrawn.  However, claim is marked as “original” and no amendment is made to claim 5 to address the previously raised issue.  Therefore, the previous rejection for claim 5 is maintained.

Applicant’s arguments, see pg. 5-6, with respect to previous rejection of claim 5 under 35 U.S.C. § 112(d) or 35 U.S.C. § 112 (pre-AIA ), fourth paragraph, have been fully considered.  However, claim is marked as “original” and no amendment is made to claim 5 to address the previously raised issue.  Therefore, the previous rejection for claim 5 is maintained.

Applicant’s arguments, see pg. 6-7, with respect to previous rejection of claims 1, 6, and 11 under 35 U.S.C. § 103(a) have been fully considered but they are deemed to be moot because the claims are currently rejected under new grounds in view of the amendment, and the arguments do not apply to any of the references being used in the current rejection.

Applicant’s arguments, see pg. 7, that all dependent claims are patentably distinguished over the cited prior art at least in view of the dependency from their respective independent claims, and requests that the rejections for all dependent claims be reconsidered and withdrew for the reasons argued above.  However, their respective independent claims are now rejected under new grounds in view of the amendment and thus the dependent claims are likewise rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 is rejected to because of the following:  claim 5 recites “wherein the operation information includes at least one of”.  Applicant intended to refer to earlier appeared element by using the article “the” in front of “operation information” element.  However, because claim 5 depends from itself, and this is the first instance of such element in claim 5; therefore, it is unclear what the applicant intended to claim and thus 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Because claim 5 depends on itself; therefore, it does not further limit the subject matter of the claim it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Batman et al., (US 20110234630 A1) (hereinafter Batman) in view of Venon et al., (US 20110282686 A1) (hereinafter Venon).

Referring to claim 1, Batman teaches an information processing apparatus comprising: 
a processor (central processing unit (CPU) 438, ¶ [0053], fig. 4); and 
a memory device storing instructions (“The system memory 436 is also connected to bus 424 and may include read only memory (ROM), random access memory (RAM), an operating system 444, a basic input/output system (BIOS) 446, application programs 448 and program data 450”, ¶ [0054], fig. 4) that cause the processor to: 
control a first display device to display a first area (102 and 202, figs. 1 and 2) of a medical image and a second area (170 and 270, figs. 1 and 2) of the medical image (“The present invention is directed in general to imaging technologies and more particularly to medical imaging”, Abstract; “The illustrated window 100 represents a screen from a PACS, containing an image 102”, ¶ [0022], fig. 1; “graphical annotation 170, overlay the image 102”, ¶ [0026], fig. 1; “The image 200 and annotations 203, 270 are consistent with those shown and earlier described with reference to FIG. 1 and are similarly labeled. A different prefix number is used in the labeling of each figure merely to indicate the relevant drawing figure”, ¶ [0048], fig. 2; ; 
control the first display device to change a first part of the first area based on the second area (“The graphical annotation 270 illustrates an entire subject region and the location of the slice that is currently displayed as image 202”, ¶ [0049], figs. 1 and 2; “mechanism whereby a slice number 164, may be edited to allow a direct jump to a specified slice in a stack of images”, ¶ [0045]).
Batman teaches the limitations above; however, Batman does not explicitly teach control the first display device to change a…part of the…area based on a third area of the medical image displayed in a second display device.
Venon teaches control the first display device (workstation 302, ¶ [0038], figs. 3-7) to change a…part of the…area based on a third area of the medical image displayed in a second display device (“FIGS. 3-7 illustrate an example conferencing or image sharing application using a workstation (e.g., a first access device) 302 and a mobile device (e.g., a second access device) 304. Referring to FIG. 3, at 306, a first user may request a connection (e.g., request a conferencing and/or collaborating session) with a second user associated with the mobile device 304”, ¶ [0038], figs. 3-7; “Referring to FIG. 6, at 602, the second user may enter context (e.g., annotation) on the shared view of the image, which is then conveyed to the workstation 302 on the shared view of the image at 604. At 606, the second user may enter a comment, which is then conveyed to the workstation 302 on the shared view of the image at 608”, ¶ [0043], fig. 6).

It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made having Batman and Venon before them to modify the interface for presenting an image of a slice of a stack of images of Batman to incorporate the function of providing a collaboration interface as taught by Venon.  One of ordinary skill in the art would have combined the elements using known methods as disclosed by Venon (¶ [0038]-[0044], figs. 3-7), because the function of providing a collaboration interface does not depend on the functionality of the interface for presenting an image of a slice of a stack of images.  That is the function of providing a collaboration interface performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would be predictable to one of ordinary skill in the art.  The motivation to combine would have been to increase usability of the user interface by allowing collaboration between remotely located users.

Referring to claim 2, Batman further teaches the information processing apparatus of Claim 1, wherein the medical image includes at least one of a pathological image, a microscopic image, and an X-ray image (“For example…X-ray devices and the like may be connected to computer 412 through serial port 432 or USB drives 445 so that data representative of a digitally represented still image or video may be downloaded to system memory 436 or another memory storage device associated with computer 412 to enable processes and functions in accordance with the present invention”, ¶ [0053], fig. 4).

Referring to claim 3, Batman further teaches the information processing apparatus of Claim 1, wherein a first frame and a second frame are displayed on the first display device (A larger rectangular frame forms the border of the window 100 and a smaller rectangular frame forms the border of the graphical annotation 170 as shown in figure 1).

Referring to claim 4, Batman further teaches the information processing apparatus of Claim 1, wherein the instructions further cause the processor to adjust the first area based on operation information input by a user (“Clicking or otherwise selecting one head of arrow 110 would rotate the image 102 ninety degrees in the corresponding direction of the user selected arrow 110 head”, ¶ [0044], fig. 1).

Referring to claim 5, Batman further teaches the information processing apparatus of Claim 5, wherein the operation information includes at least one of a move operation, a zoom operation, and a rotation operation (“rotate the image 102 ninety degrees”, ¶ [0044], fig. 1).

Regarding claims 6-9, these claims recite the method performed by the information processing apparatus of claims 1-4 respectively; therefore, the same rationale of rejection is applicable. 

claim 10, Batman further teaches the method of Claim 9, wherein the operation information includes at least one of a move operation, a zoom operation, and a rotation operation (“rotate the image 102 ninety degrees”, ¶ [0044], fig. 1).

Regarding claims 11-14, these claims recite the non-transitory computer readable medium storing instructions, which when executed by a processor to perform the steps of the method performed by the information processing apparatus of claims 1-4 respectively; therefore, the same rationale of rejection is applicable. 

Referring to claim 15, Batman further teaches the non-transitory computer readable medium of Claim 14, wherein the operation information includes at least one of a move operation, a zoom operation, and a rotation operation (“rotate the image 102 ninety degrees”, ¶ [0044], fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20020106119 (Foran) – discloses a collaborative diagnostic system that presents a plurality of medical images in a graphical user interface.
US 20040167806 (Eichhorn) – discloses a system and a method for a plurality of users to participate in a collaboration session for viewing virtual slides of medical images.
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Examiner, Art Unit 2144